Filed 9/23/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 177







State of North Dakota, 		Plaintiff and Appellee



v.



Peter John Grzeskowiak, 		Defendant and Appellant







No. 20140126







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable Laurie A. Fontaine, Judge.



AFFIRMED.



Per Curiam.



Kelley M. R. Cole, Assistant State’s Attorney, 600 Cooper Avenue, Grafton, ND 58237, for plaintiff and appellee; submitted on brief.



Lee M. Grossman, P.O. Box 475, Valley City, ND 58072, for defendant and appellant; submitted on brief.

State v. Grzeskowiak

No. 20140126



Per Curiam.

[¶1]	Peter John Grzeskowiak appealed the denial of a motion for an extension of time to file an appeal of a criminal judgment. Grzeskowiak argues the district court abused its discretion in failing to find excusable neglect.  We have previously determined the circumstances and requirements to prove excusable neglect.  
State v. DuPaul
, 527 N.W.2d 238, 243-44 (N.D. 1995);  
Nastrom v. Nastrom
, 1998 ND 75, ¶ 8, 576 N.W.2d 215; 
State v. Jones
, 2002 ND 163, ¶ 7, 652 N.W.2d 369; 
Leftbear v. State
, 2007 ND 14, ¶¶ 6, 10, 727 N.W.2d 252.  We conclude the district court’s denial of the motion did not constitute an abuse of discretion.  We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom